Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 16-17, 24-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. 2013/0103149 in view of Lesh 7,988202. 
Altman et al. discloses the invention as claimed noting for example figures 22A-22-23 comprising:  An absorbable (see [0024] for new biodegradable bio-degradable biomaterial) implant for breast reconstruction (see figures 22a-22b) comprising a porous ([0123; 0168; ]) biodegradable polymeric ([0034]) scaffold formed into a three-dimensional shape, wherein the scaffold is designed to confer shape to the breast, and has a shape selected from one or more of the group comprising: dome, hemisphere, hemi-ellipsoid (see the dome shape as illustrated in figures 22 and see [0170]) which states that “….The fabric can have a predefined shape that is adapted to conform to at least a portion of a region of natural breast tissue or of a breast implant, within the patient. In one embodiment, the fabric has a crescent shape, or an elliptical shape. A circular, semi-circular, oval, cup shape, or half-moon shape may also be used….”); Altman further discloses the use of a retainer (see element 210); an outlying border that is reinforced by a continuous or interrupted ring (202)
However Altman does not specify that the implant is formed into a three-dimensional shape.  Lesh teaches an absorbable implant which may be formed into a three-dimensional shape (see 14:37; 22:54-57).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Altman and produce the breast implant into a three-dimensional structure because Altman  envisions the devices should mimic the natural anatomy of human breast tissue  and already utilizes three-dimensional silk fibers for constructs. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 9,532,867 (‘867) and over 1-34 of U.S. Patent No. 9,636,211 (‘511) and over claims 1-21 of U.S Patent No. 10,058,417 (‘417) in view of claims 1-20 of U.S. Patent No. 10,028,818 (‘818) and in view of claims 1-18 of U.S. Patent No.  10,722,345 (‘345).
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter of the current application is recited in a varied manner within the patents ‘867, 211, and 417.  However those patents do not recite that the shape of the implant comprises a dome, hemisphere or hemi-ellipsoid.  Patents ‘818 claims 1 and 3 and patent ‘728 claims 1 and 12 recite these features.
 It is obvious to one having ordinary skill in the art that the most common shape of a breast implant is dome or cup shape and thus is not novel further it is obvious that the applicants has reworded the limitations in a varied manner. The patents would be utilized to reject the current application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                             
September 21, 2021